                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

TANYA E. BECNEL                                                           CIVIL ACTION

VERSUS                                                                    NO. 17-17707

BROADWAY SERVICES, INC.                                                   SECTION "J" (2)

                        ORDER AND REASONS ON MOTION

       The portion of plaintiff’s motion to compel, Record Doc. No. 20, related to her

Request for Production No. 20 was previously deferred pending in camera review of the

responsive materials allegedly subject to attorney-client communication and/or work

product protection from discovery. Record Doc. 28. Defendant produced the disputed

materials to me for in camera review, and I have examined them, together with the

supplemental memorandum submitted by plaintiff. Record Doc. No. 29. For the following

reasons, the deferred portion of the motion is GRANTED IN PART AND DENIED IN

PART.

       As previously noted and for the reasons set out in my prior order, defendant failed

to submit evidence sufficient to bear its burden of proving either privilege or work product.

Record Doc. No. 28, at p. 7. It has submitted no additional extrinsic evidence, only the

materials themselves. Thus, I may find that the subject emails are protected from discovery

only if it is self-evident on the face of the materials themselves that they are either attorney-

client communications or work product materials.
       Applying this standard, I find that both email strings dated June 20, 2016, and June

24, 2016, are protected from discovery. It is clear on the face of these communications,

including from their express content, nature and context, that the communications were

directed to or from Mag Bickford in her capacity as an attorney; they contain legal advice,

requests for legal advice, and the mental impressions or legal conclusions, opinions or

theories of counsel or other representatives of defendant concerning the instant litigation;

and that they expressly anticipate litigation of almost precisely the sort now pending. I find

no waiver or other exception vitiating the protection from discovery attributable to

materials of this sort. Accordingly, plaintiff’s motion to compel production of these two

email strings is denied.

       On the other hand, the motion is granted as to the single email dated June 23, 2016.

This appears to be a straightforward factual account of a meeting personally attended by

a non-client, non-defendant representative third-party, William Penick. Thus, the

communications reflected in the email were not made confidentially between an attorney

and clients. There is nothing on the face of this email – standing alone and without other

evidence – to establish that Bickford participated in the meeting with this third-party in her

capacity as an attorney or in anticipation of litigation. The single statement concerning the

law attributed to her relating to any legal matter was made to the third-party, not to her

clients or confidentially. I cannot conclude merely from the face of this email that it is

either an attorney-client communication, made for purposes of obtaining or providing legal

advice, or that it was work product made in anticipation of litigation or for trial purposes.

                                            -2-
Accordingly, the June 23, 2016, email alone must be produced to plaintiff no later than

December 3, 2018.

                                                           26th day of November, 2018.
                           New Orleans, Louisiana, this _________



                                                    JOSEPH C. WILKINSON, JR.
                                               UNITED STATES MAGISTRATE JUDGE




                                         -3-
